

117 S2844 IS: Transparency in COVID–19 Research Act
U.S. Senate
2021-09-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 2844IN THE SENATE OF THE UNITED STATESSeptember 23, 2021Mr. Lee introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo require the Secretary of Health and Human Services to publish all of its studies and findings related to COVID–19.1.Short titleThis Act may be cited as the Transparency in COVID–19 Research Act.2.Publication of studies and findingsNot later than 14 days after the date of enactment of this Act, the Secretary of Health and Human Services shall publish all studies related to COVID–19 conducted by such Secretary and findings related to such studies, in a manner that maintains the privacy of any study participants.